Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 1 of 17 PageID #: 5




                   Exhibit A
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 2 of 17 PageID #: 6
                            29D04-2105-PL-003754                     Filed: 5/28/2021 12:04 PM
                                                                                         Clerk
                                     Hamilton Superior Court 4                      Hamilton County, Indiana

    STATE OF INDIANA       )    IN THE HAMILTON SUPERIOR COURT
                           )SS:
    COUNTY OF HAMILTON     )    CAUSE NO.
                           )
    MOLLER ENTERPRISES LLC,)
                           )
             Plaintiff,    )
         vs.               )
                           )
    JP MORGAN CHASE BANK, )
    NATIONAL ASSOCIATION, )
                           )
             Defendant.    )

                                        SUMMONS

    To Defendant:      JP Morgan Chase Bank, National Association
                       c/o C T Corporation, registered agent
                       334 North Senate Avenue
                       Indianapolis,IN 46204

           You have been sued by the person named as plaintiff and in the Court
    indicated above. The nature of the suit against you is stated in the complaint which
    is attached to this Summons. It also states the relief sought or the demand made
    against you by the plaintiff.

           An answer or other appropriate response in writing to the complaint must be
    filed either by you or your attorney within twenty (20) days, commencing the day
    after you receive this Summons, (or twenty-three (23) days if this Summons was
    received by mail), or a judgment by default may be rendered against you for the
    relief demanded by plaintiff.

          If you have a claim for relief against the plaintiff arising from the same
    transaction or occurrence, you must assert it in your written answer.
                                                                           CtReiliti
    Dated 6/1/2021                                                                  • e
                                                 (Seal)                                 #
                                                    Clerk, Hamiltott yerior Court
                                                                                            —
    THE FOLLOWING MANNER OF SERVICE OF S                            .                 B Z
                                                              .
                                                              . ,                       •
                                                                                       . ...
    DESIGNATED:                                                e!I
                                                               0     g.•
                                                                                      •.
      X Registered or certified mail.                           0• s •              4.- .._
         Service at place of employment, to-wit:                   *# ..
                                                                       .         ..* b:
         Service on individual (Personal or copy) at above address:1%6#. ,‘"'.4
                                                                          PipthAr‘‘
         Service on agent.(Specify):                                   t—iiitilit
         Other service. (Specify):
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 3 of 17 PageID #: 7



   PLAINTIFF'S COUNSEL:                 COURT ADDRESS:
   Ian Goodman                          Hamilton Superior Court
   James P. Strenski                    1 North 8th Street
   Paganelli Law Group                  Noblesville, IN 46060
   10401 N. Meridian St., Suite 450
   Indianapolis, IN 46290
   317-550-1855
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 4 of 17 PageID #: 8




                    SHERIFF'S RETURN ON SERVICE OF SUMMONS

   I hereby certify that I have served this summons on the         day of     , 20_:

  (1) By delivering a copy of the Summons and a copy of the complaint to the
   defendant,
  (2) By leaving a copy of the Summons and a copy of the complaint at
   which is the dwelling place or usual place of abode of
   and by mailing a copy of said summons to said defendant at the above address.

  (3) Other Service or Remarks:



   Sheriffs Costs                                        Sheriff

                                            By:
                                                  Deputy

                         CLERK'S CERTIFICATE OF MAILING

          I hereby certify that on the      day of              , 20 , I mailed a copy of
   this summons and a copy of the complaint to the defendant,                          , by
   certified mail, requesting a return receipt, at the address furnished by the plaintiff.


                                                  Clerk, Hamilton Superior Court

   Dated:                                   By:
                                                  Deputy

                    RETURN ON SERVICE OF SUMMONS BY MAIL

         I hereby certify that the attached receipt was received by me showing that
   the Summons and a copy of the complaint mailed to defendant                 was
   accepted by the defendant on the     day of           , 20_.

          I hereby certify that the attached return receipt was received by me showing
   that the summons and a copy of the complaint was returned not accepted on the
   day of        , 20 .
Case
 ; 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 5 of 17 PageID #: 9




         I hereby certify that the attached return receipt was received by me showing
   that the Summons and a copy of the complaint mailed to defendant               was
   accepted by                         on behalf of said defendant on the      _day of
   , 20 .


                                                Clerk, Hamilton Superior Court

                                          By:       ,
                                                Deputy




                                                                                         I
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 6 of 17 PageID #: 10
                                   29D04-2105-PL-003754                                 Filed: 5/28/2021 12:04 PM
                                                                                                            Clerk
                                      Hamilton Superior Court 4                         Hamilton County, Indiana




    STATE OF INDIANA       )    IN THE HAMILTON SUPERIOR COURT
                           )SS:
    COUNTY OF HAMILTON     )    CAUSE NO.
                           )
    MOLLER ENTERPRISES LLC,)
                           )
             Plaintiff,    )
         vs.               )
                           )
    JP MORGAN CHASE BANK, )
    NATIONAL ASSOCIATION, )
                           )
             Defendant.    )

            APPEARANCE OF IAN P. GOODMAN AND JAMES P. STRENSKI

    Party Classification:      Initiating Z            Responding        Intervening

    1.     The undersigned attorney and all attorneys listed on this form now appear in
    this case for the following party member(s): Moller Enterprises LLC

    2.    Applicable attorney information for service as required by Trial Rule 5(B)(2)
    and for case information as required by Trial Rules 3.1 and 77(B)is as follows:

    Name(s):     Ian Goodman                           Attorney No. 30645-45

    Address:     Paganelli Law Group                  Phone: 317.550.1855
                 10401 N. Meridian St.,
                 Suite 450                             Fax:    317.569.6016
                 Indianapolis, IN 46290                E-Mail: ian@paganelligroup.com

    Name(s):     James P. Strenski                     Attorney No. 18186-53

    Address:     Paganelli Law Group                  Phone: 317.550.1855
                 10401 N Meridian St.,
                 Suite 450                             Fax:    317.569.6016
                 Indianapolis, IN 46290                E-Mail: istrenski@paganelligroup.com

    3.    There are other party members: No.

    4.    Iffirst initiating party filing this case, the Clerk is requested to assign the
    case the following Case Type under Administrative Rule 8(b)(3): N/A.

    5.    I will accept service by FAX at the above-noted number: No
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 7 of 17 PageID #: 11




    6.    This case involves support issues: No

    7.    There are related cases: No

    8.    This form has been served on all other parties: Yes.

    9.    Additional information required by local rule: N/A

                                          Respectfully submitted,

                                          /s/Ian Goodman
                                          Ian Goodman, Atty. No. 30645-45
                                          James P. Strenski, Atty. No. 18186-53
                                          Attorney Information Shown Above

                               CERTIFICATE OF SERVICE

          I certify that on May 28, 2021, a copy of the foregoing document was served
    on Defendant by US mail to:

          JP Morgan Chase Bank, National Association
          do C T Corporation, registered agent
          334 North Senate Avenue
          Indianapolis, IN 46204

                                          /s/Ian Goodman
                                          Ian Goodman
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 8 of 17 PageID #: 12
                            29D04-2105-PL-003754                      Filed: 5/28/2021 12:04 PM
                                                                                          Clerk
                                       Hamilton Superior Court 4                     Hamilton County, Indiana




    STATE OF INDIANA       )    IN THE HAMILTON SUPERIOR COURT
                           )SS:
    COUNTY OF HAMILTON     )    CAUSE NO.
                           )
    MOLLER ENTERPRISES LLC,)
                           )
             Plaintiff,    )
         vs.               )
                           )
    JP MORGAN CHASE BANK, )
    NATIONAL ASSOCIATION, )
                           )
             Defendant.    )

                                  COMPLAINT FOR DAMAGES

             Plaintiff Moller Enterprises LLC, for its Complaint for Damages against

    Defendant JPMorgan Chase Bank, National Association, states as follows:

                                 Parties, Jurisdiction and Venue

             1.    Plaintiff Moller Enterprises LLC ("Moller Enterprises") is an Indiana

    limited liability company.

             2.    Defendant JP Morgan Chase Bank, National Association ("Chase")is an

    Ohio financial institution.

             3.    The Court has personal jurisdiction over Chase.

             4.    The Court has jurisdiction over the subject matter of this lawsuit.

             5.    Venue is proper in Hamilton County, Indiana under Ind. Trial Rule

    75(A).

                                 Facts Relevant To Legal Claims

             6.    Moller Enterprises is in the business of distributing medical supplies.

             7.    Mark Smith is a principal of Moller Enterprises.
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 9 of 17 PageID #: 13




          8.     Since February 2019, Moller Enterprises has been a business banking

    client of Chase, where it has had a Chase Total Business Checking account. During

    the entirety of that period, the title on the Chase Total Business Checking Account

    has been "Moller Enterprises LLC" and it has had an account number ending in 2115

   (the "Moller Chase Account").

          9.     In June 2020, a company called Anatomy Supply Partners ("ASP")

    ordered $100,000 worth of medical supplies from Moller Enterprises.

          10.    Moller Enterprises delivered to ASP the medical supplies it had ordered.

          11.    ASP intended to pay Moller Enterprises the balance owed by

    consummating a $100,000 wire transfer to the Moller Chase Account.

          12.    For purposes of the wire transfer, Moller Enterprises provided to ASP

    the account title and account number of the Moller Chase Account.

          13.    But, on June 16, 2020, an individual impersonating a principal of Moller

    Enterprises (the "Impersonator") sent an email to ASP and purported to provide

    revised payment instructions for the $100,000 wire transfer to Moller Enterprises.

    The Impersonator advised ASP Global to direct the wire transfer to a Chase account

    number ending in 0155, which, the Impersonator wrote, had an account title of

   "Moller Enterprises LLC"(the "Fraudulent Chase Account").

          14.    Relying on the Impersonator's instruction, on June 16, 2020, ASP

    directed its bank, Wells Fargo, to initiate a $100,000 wire transfer to the Fraudulent

    Chase Account.




                                              2
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 10 of 17 PageID #: 14




           15.      Accordingly, on June 16, 2020, Wells Fargo initiated a wire transfer,

    with $100,000 of funds debited from ASP's bank account for the benefit of the

    Fraudulent Chase Account, identified as follows:

      Beneficiary        •
      Beneficiary                                           Beneficiary Bank
      MOLLER ENTERPRISES LLC                                JPMORGAN CHASE BANK, NA
      United States of America (US)                         1230 SW 2ND AVE
      Acct # 613090155                                      BEVERLY HILLS 33130
                                                            United States of America (US)
                                                            FEDWIRE# 267084131


    (the "Payment Order")

           16.      On June 16, 2020, Chase accepted the Payment Order, thus depositing

    ASP's $100,000 wire transfer into the Fraudulent Chase Account (the "Fraudulent

    Transfer").

           17.      Upon learning of it, Moller Enterprises promptly notified Chase of the

    Fraudulent Transfer. ASP and/or Wells Fargo also promptly notified Chase of the

    Fraudulent Transfer and that Moller Enterprises, and the Moller Chase Account, had

    in fact been the intended beneficiary of the Fraudulent Transfer.

           18.      In addition, Moller Enterprises filed a report with Zionsville, Indiana

    Police Department("ZPD") regarding the Fraudulent Transfer.

           19.      Chase produced documents and digital media to ZPD, which, with

    regard to the Fraudulent Chase Account, provided:

                 a. The Fraudulent Chase Account was a Chase Total Business Checking

                    account.




                                                3
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 11 of 17 PageID #: 15




             b. The Fraudulent Chase Account was opened on May 11, 2020 at the

                  Chase South Semoran branch in Orlando, FL.

             c. The account title of the Fraudulent Chase Account was "Delgado Realty

                  of Orlando, FL" — not Moller Enterprises LLC.

             d. On June 16, 2020, the Fraudulent Transfer had been deposited in the

                  Fraudulent Chase Account.

          20.     ASP also filed a police report regarding the Fraudulent Transfer, with

    the Atlanta, Georgia Police Department("APD").

          21.     In the nearly one-year since, ASP, Wells Fargo, ZPD, APD and Moller

    Enterprises have each separately endeavored to see that Chase undo the harm caused

    to Moller Enterprises by Chase's acceptance of the Fraudulent Transfer and deposit

    of it in the Fraudulent Chase Account. Chase has steadfastly, wrongly and without

    sensical explanation refused.

                a. In August 2020, with regard to the Fraudulent Transfer, Chase

                   suggested Moller Enterprises and ASP Global should themselves

                   contact the holder of the Fraudulent Chase Account to ask them to

                   return the funds from the Fraudulent Transfer.

                b. In recent correspondence to Moller Enterprises, which followed Chase

                   being repeatedly informed, by the above-mentioned entities, of what had

                   occurred, Chase wrote of Moller Enterprises' "complaint about wire

                   transfers that were sent from the account belonging to...Moller

                   Enterprises to one of [Chase's] customers", and, identifying Moller



                                               4
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 12 of 17 PageID #: 16




                 Enterprises as the initiator of the Fraudulent Transfer, Chase wrote,

                "Voluntarily sending a wire transfer is not considered to be a fraudulent

                 transfer."

          22.    To date, because Chase accepted the Fraudulent Transfer and deposited

    it in the Fraudulent Chase Account, and has since refused to remedy its wrong, Moller

    Enterprises has not been fully compensated for the $100,000 worth of medical

    supplies it sold to ASP.

                     Count I — Wrongful Acceptance of Payment Order

          23.    Moller Enterprises incorporates the allegations of paragraph 1-23.

          24.    Ind. Code § 26-1-4.1-207(b)(2) provides:

         (b) If a payment order received by the beneficiary's bank identifies the
          beneficiary both by name and by an identifying or bank account number
          and the name and number identify different persons, the following rules
          apply:



         (2)If the beneficiary's bank pays the person identified by name or knows
          that the name and number identify different persons, no person has
          rights as beneficiary except the person paid by the beneficiary's bank if
          that person was entitled to receive payment from the originator of the
         funds transfer. If no person has rights as beneficiary, acceptance of the
         order cannot occur.

          25.    The Payment Order that Chase received identified the beneficiary both

    by name and account number.

          26.    The name and account number on the Payment Order identified

    different persons. The stated account number was that of the Fraudulent Chase

    Account, while the stated account title — i.e., Moller Enterprises LLC — was not.




                                              5
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 13 of 17 PageID #: 17




          27.    Chase had actual knowledge that the name and account number on the

    Payment Order identified different persons, or from all the facts and circumstances

    known to Chase at the time, it had reason to know that the name and account number

    on the Payment Order identified different persons. For example, but without

    limitation, Chase knew or from all the facts and circumstances known to it at the

    time should have known that Moller Enterprises LLC was not the account title of the

    Fraudulent Chase Account but, instead, was the account title of the Moller Chase

    Account.

          28.    Despite this knowledge, Chase accepted the Fraudulent Transfer and

    deposited it into the Fraudulent Chase Account.

          29.    Under I.C. 26-1-4.1-207(b)(2), under the circumstances described above,

    no person had rights as beneficiary to the Fraudulent Transfer and, therefore, Chase

    was not legally permitted to accept it.

          30.    Under I.C. 26-1-4.1-207, because Chase was not legally permitted to, but

    did, accept the Fraudulent Transfer, it bore the risk of loss of its wrongful acceptance.

          31.    Under I.C. 26-1-4.1-207, because Chase bore the risk of loss of its

    wrongful acceptance of the Fraudulent Transfer, it was obligated to return the

    $100,000 underlying the Fraudulent Transfer to Wells Fargo.

          32.    However, Chase has steadfastly, wrongly and without sensical

    explanation refused to return the $100,000 underlying the Fraudulent Transfer to

    Wells Fargo, instead seeking to impose an illusory burden on Wells Fargo, ASP and




                                               6
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 14 of 17 PageID #: 18




    Moller Enterprises to ask the holder of the Fraudulent Chase Account to return the

    $100,000.

          33.    Chase's breach of the obligations imposed on it by I.C. 26-1-4.1-207 has

    deprived Moller Enterprises of payment it is entitled to, has caused it to incur

    attorney fees and has otherwise damaged Moller Enterprises.

                               Count II — Breach of Contract

          34.    Moller Enterprises incorporates its allegations under the Facts Relevant

    to Legal Claims heading.

          35.    Upon information and belief, Chase and Moller Enterprises are parties

    to a contract regarding wire transfers (the "Contract").

          36.    Chase, not Moller Enterprises, has custody of the Contract. Before filing

    this lawsuit, Moller Enterprises repeatedly requested that Chase provide it a copy of

    the Contract. Chase refused.

          37.    Upon information and belief, under the Contract, with regard to

    payment orders it receives intended for the benefit of Moller Enterprises, Chase is

    obligated to confirm the account holder and account number stated in the payment

    order identify the Moller Chase Account.

          38.    Upon information and 'belief, under the Contract, if Chase receives a

    payment order intended for the benefit of Moller Enterprises, and Chase knows or

    has reason to know that the account holder and account number stated in the

    payment order do not identify the Moller Chase Account, Chase cannot accept the

    payment order.




                                               7
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 15 of 17 PageID #: 19




          39.      Chase knew or had reason to know that the name and account number

    on the Payment Order identified different persons, but it accepted the Payment Order

    anyway.

          40.      Alternatively, Chase did not confirm whether the Payment Order

    identified different people.

          41.      Therefore, Chase breached the Contract.

          42.      Chase's breach of the Contract has damaged Moller Enterprises.

                              Count III — Breach of Fiduciary Duty

          43.      Moller Enterprises incorporates its allegations under the Facts Relevant

    to Legal Claims heading.

          44.      Chase and Moller Enterprises have a special relationship of trust and

    confidence because:

                a. Moller Enterprises is a Chase business banking client;

                b. Chase represented to Moller Enterprises, that as a business banking

                   client, it assuredly send and receive fund transfers via Chase;

                c. Chase represented to Moller Enterprises that Moller Enterprises could

                   assuredly receive payment orders of significant sums of money because,

                   when such an order intended for the benefit of Moller Enterprises was

                   received, Chase would confirm that the account title and account

                   number on the payment order identified the Moller Chase Account;

                d. accordingly, Moller Enterprises placed its confidence in Chase to receive

                   payment orders intended for the benefit of Moller Enterprises; and




                                                8
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 16 of 17 PageID #: 20




               e. relative to Moller Enterprises, Chase was in a superior position because

                   Chase was singularly in the position of ensuring payment orders

                   received for the benefit of Moller Enterprises were confirmed to be

                   deposited in the Moller Chase Account.

          45.      As a fiduciary, when it received a payment order intended for the benefit

    of Moller Enterprises, Chase owed Moller Enterprises a duty to confirm that the

    account title and account number on the payment order identified the Moller Chase

    Account.

          46.      With regard to the Payment Order, Chase failed to confirm that the

    account title and account number identified the Moller Chase Account.

          47.      Therefore, Chase, as a fiduciary, breached its duty to Moller

    Enterprises.

          48.      Chase's breach of its fiduciary duty has damaged Moller Enterprises.

          Wherefore, Plaintiff Moller Enterprises LLC prays for judgment on its

    Complaint for Damages in in its favor and against Defendant JPMorgan Chase Bank,

    National Association, for compensatory damages, for a trial by jury and for all other

    appropriate relief.

                                             Respectfully submitted,

                                             /s/Ian Goodman
                                             Ian Goodman, Atty. No. 30645-45
                                             James Strenski, Atty. No. 18186-53

                                             Paganelli Law Group
                                             10401 N. Meridian Street, Suite 450
                                             Indianapolis, IN 46290
                                             Tel: 317.550.1855



                                                9
Case 1:21-cv-01931-JMS-MJD Document 1-1 Filed 06/30/21 Page 17 of 17 PageID #: 21




                                     Fax: 317.569.6016
                                     E-Mail: ian@paganelligroup.com
                                             istrenski@paganelligroup.com

                                     Attorneys for Plaintiff




                                       10
